Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to the applicant’s communication filed on 04/06/2022, wherein: Claims 1 and 3-21 are pending.  Claims 1, 6-9, 12-14, 17 and 19 has been amended.  Claim 2 has been canceled by the Applicant.  Claim 21 is new.    
Note:
Claim 21 as a whole recites a combination of limitations that are defined over prior art of record.  However, claim 21 is rejected under 101 below.  
Claim Objections
1.	Objection for claim 17 is withdrawn since Applicant has amended the claim 17.  
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claims 19-20 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention:
	Independent claim 19 initially recites “a data control selector displayed on a first computing device……” (limitation 1).  The claim then recites “one or more servers communicatively coupled with the computing device…..” (limitation 2)  The scope of these limitations are confusing since it is unclear whether “the computing device” (in limitation 2) is referring back to “a first computing device” (in limitation 1)?  For the purpose of examination, the Examiner construes that “the computing device” (in limitation 2) is referring back to “a first computing device” (in limitation 1).  Appropriated correction is required.  
Dependent claim 20 are dependent of claim 19.  Therefore, it is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as indicated above.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	The claimed invention (Claims 1, and 3-21) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 19 (Step 2A, Prong I): is directed to an abstract idea of “Certain Methods of Organizing Human Activity”:
Limitations 2-6 of establish an Information Sharing Agreement (ISA) between the first party and one or more other parties, using the indicated first party preferences, the ISA governing usage of the first party’s data (limitation 2); generate a hash  of the ISA (limitation 3); add cryptographic signatures to the hash from the first party and the one or more other parties, thereby establishing a cryptographically signed hash which validates a finalized ISA, wherein the cryptographically signed hash comprises the hash and the cryptographic signatures (limitation 4);  provide the cryptographically singed hash to the first party and the one or more other parties (limitation 5); wherein the ISA facilitates usage of the first party’s data by the one or more other parties or transfer of the first party’s data to the one or more other parties, in response to one or more of the following triggers: arrival of a date; arrival of a time; alignment of financing terms between the first party and the one or more other parties; alignment of price between the first party and the one or more other parties; and alignment of a product or service requested by the first party and a product or service able to be provided by the one or more other parties (limitation 6) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
Independent claim 19, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., one or more servers) to perform abstract steps/limitations 2-6 mentioned above. The additional element(s) in all of the steps is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., i.e., one or more servers). Further, the additional element in claim 19 of “a data control selector displayed on a first computing device, the data control selector configured to initiate display of one or more data control user interfaces configured to receive one or more first party inputs indicating the first party’s preferences related to usage of the first party’s data” are merely displaying data and receiving data, which are considered as “insignificant extra solution activity”; thus it is not significantly more than the identified abstract idea.  Next, limitation 1 of “store, in or ore more data stores, in response to receiving the one or more user inputs, the indicated first party preferences” is merely storing data, which is also considered as “insignificant extra solution activity”; thus it is not significantly more than the identified abstract idea.  Further, in claim 19, the additional element of “a first computing device/the computing device” is merely a source where information is being received from, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.   Accordingly, this additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., one or more servers) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 19 (step 2B):  The additional element in claim 1 (e.g., one or more servers) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional element “one or more servers” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 2-6 mentioned above.   Further, the additional underlined element in claim 19 of “a data control selector displayed on a first computing device, the data control selector configured to initiate display of one or more data control user interfaces configured to receive one or more first party inputs indicating the first party’s preferences related to usage of the first party’s data” are merely displaying data and receiving data, which are considered as “insignificant extra solution activity”; thus it is not significantly more than the identified abstract idea.  Next, limitation 1 of “store, in or ore more data stores, in response to receiving the one or more user inputs, the indicated first party preferences” is merely storing data, which is also considered as “insignificant extra solution activity”; thus it is not significantly more than the identified abstract idea.  Further, in claim 19, the additional element of “a first computing device/the computing device” is merely a source where information is being received from, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.  
When revaluating the additional limitations/steps of displaying data, receiving data and storing data mentioned above in step 2B here, these displaying data/receiving data and storing data limitations/steps are also well-understood, routine and conventional activities.  The use of generic computer to transmit/display, receive/gather information and store information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea, and is/are considered as well-understood, routine, conventional activity.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.   Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  .  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
As per independent claims 1 and claim 6:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent method claim 1 and independent method claim 6 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the system claim(s) 19.  The components (i.e., automatically, automated, databases, one or more computer processors; a computing device…) described in independent claims 1 and 6 add nothing of substance to the underlying abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  
Independent claim 21 (Step 2A, Prong I): is directed to an abstract idea of “Certain Methods of Organizing Human Activity”:
Limitations 1-5 of generating a hash of a draft contract (step 1); adding cryptographic signatures to the hash from a first party and one or more other parties, whereby establishing a cryptographically signed hash which validates a finalized contract, wherein the cryptographically signed hash comprises the hash and the cryptographic signatures (step 2); providing the cryptographically signed hash to the first party and the one or more other parties (step 3); receiving an indication of an audit service from the first party and each of the one or more other parties, and providing the cryptographically signed hash to the audit services of the first party and the one or more other parties (step 4); wherein the finalized contract does not govern an exchange of data between the first party and the one or more other parties (step 5)    
fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
Independent claim 21, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., one or more computers processors, one or more user interfaces) to perform abstract steps/limitations 1-5 mentioned above. The additional element(s) in all of the steps is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., i.e., one or more computers processors, one or more user interfaces). Further, the steps 3 and 4 of “providing the cryptographically signed…… to the first party and the one or more other parties” and “receiving an indication……, and providing the cryptographically signed hah to the………” via “one or more computer processors” are merely transmitting data/displaying data and receiving data, which are considered as “insignificant extra solution activity”; thus are not significantly more than the identified abstract idea.    Accordingly, this additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., one or more computers processors, one or more user interfaces) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 21 (step 2B):  The additional element in claim 1 (i.e., one or more computers processors, one or more user interfaces) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional element “one or more servers” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 1-5 mentioned above.  Further, the steps 3 and 4 of “providing the cryptographically signed…… to the first party and the one or more other parties” and “receiving an indication……, and providing the cryptographically signed hah to the………” via “one or more computer processors” are merely transmitting data/displaying data and receiving data, which are considered as “insignificant extra solution activity”; thus are not significantly more than the identified abstract idea.      
When revaluating the steps of displaying data/transmitting data/providing data and receiving data mentioned above in step 2B here, these displaying data/transmitting data/providing data and receiving data steps are also well-understood, routine and conventional activities.  The use of generic computer to transmit data/send data/ provide data and receive/gather data  through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea, and is/are considered as well-understood, routine, conventional activity.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.   Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept. Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Dependent claims 3-5, 7-18 and 20 are merely add further details of the abstract steps/elements recited in claims 1, 6 and 19 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   These elements are recited at a high level of generality and/or is recited as performing generic computer functions (to implement the identified abstract idea(s)) routinely used in computer applications.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent 3-5, 7-18 and 20 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1 and 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grey et al; (US 2016/0300223 A1), in view of Bjorksten et al; (WO 2003/042773 A2): 
6.	Independent claim 1:  Grey teaches a method for data usage control, comprising: 
using one or more computer processors (figs. 3-4 paras 0043-0055, fig. 5 paras 0056-0077): automatically (para 0049-0050) granting tailored permission related to use of a first party’s data and related to transference of the first party’s data between databases (paras 0046-0047 of fig. 4) (part of step 1) {At least paras 0011, 0014 in context with figs. 3-4 in paras 0043-0055.  Also see fig. 5 para 0056-0077 and example in fig. 6 especially para 0081-0082}; and 
establishing a cryptographically signed information sharing agreement (ISA) (e.g., link contract for sharing/exchanging data in paras 0014, 0011, 0058-0064, 0081 in context with paras 0045, 0053, 0067) between the first party (e.g., user) and one or more other parties (e.g., vendor), the ISA providing the tailored permission (para 0011, 0060) {At least paras 0014, 0016, 0011, 0067, claims 14, 19, paras 0058-0064 in context with fig. 6 paras 0078-0082};
wherein ISA allows and governs automated data exchange, between the first party and the one or more other parties, of the first party’s data (part of step 3) {At least fig. 6 especially para 0081 step 624.  Also see claim 11, last step}.  The Examiner notes in claim 1, the limitations “wherein ISA allows and governs automated data exchange, between the first party and the one or more other parties, of the first party’s data, and wherein the ISA allows and governs automated data exchange, between the one or more other parties and one or more additional parties, of the first party’s data” are given no patentable weight since these “wherein….” clauses are non-functional descriptive material.  They merely describe information/data that are contained within the information sharing agreement/ISA but not actions being performed in the method claim 1.  See MPEP 2111.05.   However, they are being covered by the combination of Grey and Bjorksten.      
However, Grey does not explicitly teach the underlined features: “wherein the ISA allows and governs automated data exchange, between the one or more other parties and one or more additional parties, of the first party’s data”.  As noted above, again this “wherein..” clause is given no patentable weight because it is non-functional descriptive material. However, they are being covered by Bjorksten below.      
	Bjorksten teaches a general concept of wherein an ISA (agreement) allows and governs automated data exchange, between the one or more other parties (e.g., second party in para 60) and one or more additional parties (e.g., parties in para 60) of the first party’s data {At least fig. 7 especially para 60 teaches “An agreement may also include whether a second party is permitted to keep a history of actions taken by the user with respect to the second party. Further the agreement may require that, if the second party shares the personal information regarding the user, that the second parry inform the user regarding which parties received the shared information and any compensation the second party received for sharing the information”.  This para 60 construes the agreement between the first user and the second party enable the second party (one or more other parties) share (automated data exchange) the first’s user data with the other parties (one or more additional parties)}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “wherein ISA allows and governs automated data exchange, between the first party and the one or more other parties, of the first party’s data” of Grey to include “wherein the ISA allows and governs automated data exchange, between the one or more other parties and one or more additional parties, of the first party’s data”, taught by Bjorksten.  One would be motivated to do this in order to allow more control of sharing user data with additional parties.  
7.	Claim 3:  The combination of Grey and Bjorksten teaches the claimed invention as in claim 1.  The combination further teaches using the one or more computer processors, serving one or more advertisements (e.g., advertisements/offers) to the first party according to first party preferences {Grey:  At least paras 0049-0050, 0060 in context with fig. 6 paras 0079-0082}.
8.	Claim 4:  The combination of Grey and Bjorksten teaches the claimed invention as in claim 3.  The combination further teaches wherein the ISA includes the first party preferences, and wherein the first party preferences govern one or more aspects of advertisements (e.g., offers) allowed to be served to the first party {Grey:  At least para 0060 in context with paras 0049-0050}.
9.	Claim 5:  The combination of Grey and Bjorksten teaches the claimed invention as in claim 1.  The combination further teaches wherein the ISA is established using a graph language {Grey:  At least paras 0025, 0048, 0054-0057, 0064, 0067}.
10.	Claims 6-13, 15 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grey et al; (US 2016/0300223 A1), in view of Lee et al; (US 2013/0110642 A1):
11.	Independent claim 6:  Grey teaches a method for data usage control, comprising: using one or more computer processors: 
receiving one or more user inputs (e.g., e.g., specific interest in a particular type of product, service, activity or the like…etc., in para 0079…, user provides personal information or other protected information to a potential vendor or provider, and the user specifies user permissions/restrictions how the vendor will use the user’s personal information in at least paras 0059-0060) from a first party (e.g., user in paras 0060, 0079) of a plurality of parties (paras 0078-0079) at the one or more data control user interfaces (para 0044), the one or more user inputs indicating first party preferences related to usage of the first party’s data (step 4 and part of step 2) {At least paras 0059-0062, 0065, 0044 in context with at least fig. 6 especially paras 0081-0082}; 
establishing an Information Sharing Agreement (ISA) (e.g., cryptographic signed agreement/link contract for sharing/exchanging data in paras 0014, 0011, 0058-0064, 0081 in context with paras 0045, 0053, 0067) between the first party (e.g., user) and one or more other parties (e.g., vendor), using the indicated first party preferences (paras 0059-0060), the ISA governing usage of the first party’s data (step 5) {At least paras 0014, 0016, 0011, 0061-0067, claims 14, 19, paras 0058-0064 in context with fig. 6 paras 0078-0082};
generating a hash of the ISA (step 6) {At least paras 0014, 0016, fig. 6 step 620 in para 0081, and claim 14};
adding cryptographic signatures to the hash from the first party and the one or more other parties, thereby establishing a cryptographically signed hash which validates a finalized ISA, wherein the cryptographically signed hash comprises the hash and the cryptographic signatures (step 7) {At least paras 0014, 0016, fig. 6 step 620 in para 0081, and claim 14}; and   
providing a cryptographically signed hash of the ISA to the first party (e.g., user) and the one or more other parties (e.g., vendor) {para 0014, 0016, 0081, claim 14} (step 8) {At least paras 0014, 0016, 0011, 0067, claims 14, 19, paras 0058-0064 in context with fig. 6 paras 0078-0082}; and
wherein the first party’s data is automatically transferred to the one or more other parties only after the finalized ISA is established (step 9) {At least para 0014 in context with paras 0059-0060, fig 6 especially para 0081, claims 14, 19}.
However, Grey does not explicitly teach the underlined features:
displaying, on a computing device, a data control selector (part of step 1); 
receiving selection of the data control selector from a first party of a plurality of parties (part of step 2);
in response to selection of the data control selector, initiating display of one or more data control user interfaces (part of step 3)
Lee teaches a general concept of:
displaying, on a computing device, a data control selector (e.g., a data sharing control button 406a or 406b in fig. 4D para 0078) (part of step 1) {At least fig. 4D, para 0078}; 
receiving selection of the data control selector (e.g., a data sharing control button 406a or 406b in fig. 4D para 0078) from a first party (part of step 2) {At least fig 4D para 0078};
in response to selection of the data control selector, initiating display of one or more data control user interfaces (e.g., a data view 435 in fig. 4D paras 0078-0080} (part of step 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “receiving one or more user inputs from a first party of a plurality of parties at the one or more data control user interfaces, the one or more user inputs indicating first party preferences related to usage of the first party’s data”, of Grey to include “displaying, on a computing device, a data control selector; receiving selection of the data control selector from a first party; in response to selection of the data control selector, initiating display of one or more data control user interfaces”, taught by Lee.  One would be motivated to do this in order to provide convenient user interfaces to handle user data input.  This in turn would increase user experience.  
12.	Claim 7:  The combination of Grey and Lee teaches the claimed invention as in claim 6.  The combination further teaches wherein the ISA (e.g., link contract) governs which entities may collect or obtain the first party’s data, which of the first party’s data can be collected or obtained, and what acts entities are allowed to do using the first party’s data {Grey:  At least paras 0059-0060, 0081}.
13.	Claim 8:  The combination of Grey and Lee teaches the claimed invention as in claim 6.  The combination further teaches wherein the ISA is established automatically and is automatically cryptographically signed using an automated software agent without requiring manual signatures {Grey:  At least fig. 6 para 0081, 0014, 0016 in context with paras 0013, 0030, 0063}.  
14.	Claim 9:  The combination of Grey and Lee teaches the claimed invention as in claim 6.  The combination further teaches wherein the ISA is perpetuated automatically by a new party being required to sign the ISA before receiving the first party’s data from one of the one or more other parties {Grey:  At least paras 0089-0062, fig. 6 para 0081 in context with paras 014, 0016}. 
15.	Claim 10:  The combination of Grey and Lee teaches the claimed invention as in claim 6.  The combination further teaches capturing and storing a hashed audit record (e.g., hash contract signed/link contract in paras 0014, 0081, claim 14) of all data events of the first party’s data, signed by each of the other parties who have participated in any of the data events, to establish one or more chains of custody of the first party’s data {Grey:  At least paras 0010, 0014, 0081, claim 14 in context with paras 0059-0077 especially paras 0063, 0075-0076
}.
16.	Claim 11:  The combination of Grey and Lee teaches the claimed invention as in claim 6.  The combination further teaches receiving and storing, by a software agent associated with one of the parties of the plurality of parties, a record of each data event (e.g., transaction/ transaction history) in which that party has participated {Grey:  At least para 0043, 0065}.
17.	Claim 12:  The combination of Grey and Lee teaches the claimed invention as in claim 6.  The combination further teaches wherein the ISA is expressed in JSON-LD {At least paras 0011, 0048, 0056, 0064-0066}.  
18.	Claim 13:  The combination of Grey and Lee teaches the claimed invention as in claim 6.  The combination further teaches restricting or withdrawing a previously-allowed usage of the first party’s data, as allowed by terms of the ISA, in response to one or more selections from the first party {Grey:  At least para 0081 in context with para 0060 see both parties e.g., user and vendor can be negotiated and/or adjusted term/restricting user of data}. 
19.	Claim 15:   The combination of Grey and Lee teaches the claimed invention as in claim 6.  The combination further teaches verifying one of an age of the first party, an identification of the first party, a location of the first party, and a verifiable attribute of the first party, and wherein the first party’s data is transferred to the one or more other parties only after the verification has occurred {Grey:  At least paras 0010, 0076, claim 11, and also see fig. 6 steps 612-614 in para 0080}.  
20.	Claim 18:  The combination of Grey and Lee teaches the claimed invention as in claim 6.  The combination further teaches wherein one of the one or more other parties (e.g., vendor) comprises a device {At least fig. 4 paras 0046-0055}.
21.	Independent claim 19:  Grey teaches: a data usage control system, comprising:
one or more data control user interfaces (para 0044 in context with paras 0059-0062, 0081) configured to receive one or more first party inputs indicating the first party’s preferences related to usage of the first party’s data (part of element 1) {At least fig. 6 especially paras 0081-0082, see step 616 in context with paras 0059-0062, 0065, 0044}; 
one or more servers communicatively coupled with the computing device and configured to:
store, in one or more data stores, in response to receiving the one or more user inputs, the indicated first party preferences {At least fig. 5 especially paras 0059-0063};
establish an Information Sharing Agreement (ISA) (e.g., cryptographic signed agreement/link contract for sharing/exchanging data in paras 0014, 0011, 0058-0064, 0081 in context with paras 0045, 0053, 0067) between the first party (e.g., user) and one or more other parties (e.g., vendor), using the indicated first party preferences (paras 0059-0060), the ISA governing usage of the first party’s data {At least paras 0014, 0016, 0011, 0067, claims 14, 19, paras 0058-0064 in context with fig. 6 paras 0078-0082}; 
generate a hash of the ISA {At least paras 0014, 0016, fig. 6 step 620 in para 0081, and claim 14};
add cryptographic signatures to the hash from the first party and the one or more other parties, thereby establishing a cryptographically signed hash which validates a finalized ISA, wherein the cryptographically signed hash comprises the hash and the cryptographic signatures {At least paras 0014, 0016, fig. 6 step 620 in para 0081, and claim 14}; and   
provide a cryptographically signed hash of the ISA to the first party (e.g., user) and the one or more other parties (e.g., vendor) {para 0014, 0016, 0081, claim 14}  {At least paras 0014, 0016, 0011, 0067, claims 14, 19, paras 0058-0064 in context with fig. 6 paras 0078-0082}; and
wherein the ISA facilitates automatic usage of the first party’s data by the one or more other parties or transfer of the first party’s data to the one or more other parties, in response to one or more of the following triggers:
arrival of a date; arrival of a time {At least para 0059-0060 especially para 0060 in context with para 0081}; alignment of financing terms between the first party and the one or more other parties; alignment of price between the first party and the one or more other parties; and alignment of a product or service requested by the first party and a product or service able to be provided by the one or more other parties.
However, Grey does not explicitly teaches the underlined features: “a data control selector displayed on a first computing device, the data control selector configured to initiate display of one or more data control user interfaces configured to receive one or more first party inputs indicating the first party’s preferences related to usage of the first party’s data” (part of limitation 1).
Lee teaches a general concept of a data control selector (e.g., a data sharing control button 406a or 406b in fig.4D para 0078) displayed on a first computing device, the data control selector configured to initiate display of one or more data control user interfaces (e.g., a data view 435 in fig. 4D para 0078) configured to receive one or more first party inputs {At least fig. 4D paras 0078-0080}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “one or more data control user interfaces configured to receive one or more first party inputs indicating the first party’s preferences related to usage of the first party’s data” of Roundtree to include “a data control selector displayed on a first computing device, the data control selector configured to initiate display of one or more data control user interfaces configured to receive one or more first party inputs”, taught by Lee.   One would be motivated to do this in order to enable the user the ability to select/choose their references via a tool/check box (data control selector).  This in turn would increase user experience.
22.	Claim 20:  The combination of Grey and Lee teaches the claimed invention as in claim 19.  The combination further teaches wherein the ISA further facilitates an automatic financial transaction between the first party and one of the one or more other parties in response to one or more of the triggers {Grey:  At least paras 059-0062 in context with para 0081, claim 11}.  
23.	Claims 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Grey et al; (US 2016/0300223 A1), in view of Lee et al; (US 2013/0110642 A1), and further in view of Patel; (US 2002/0004900):
24.	Claim 15:  The combination of Grey and Lee teaches the claimed invention as in claim 15.  The combination does not explicitly teach: “wherein the verification is provided by a countersigner who is not the first party, the countersigner countersigning with a key, and wherein an identity attribute of the first party is not provided so that the first party remains anonymous”.  
	Patel teaches a general concept of wherein the verification is provided by a countersigner (e.g., third party) who is not the first party, the countersigner countersigning with a key (paras 0005-0007), and wherein an identity attribute of the first party is not provided so that the first party remains anonymous {At least paras 0031-0043 in context with paras 0005-0007}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of the combination of Grey and Leei to include “wherein the verification is provided by a countersigner who is not the first party, the countersigner countersigning with a key, and wherein an identity attribute of the first party is not provided so that the first party remains anonymous”, taught by Patel.  One would be motivated to do this in order to provide secure anonymous communication over a computer network using digital certificates {Patel:  para 0009}.  
25.	Claims 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Grey et al; (US 2016/0300223 A1), in view of Lee et al; (US 2013/0110642 A1), and further in view of Childress et al; (US 2019/0098501):  
26.	Claim 17:  The combination of Grey and Lee teaches the claimed invention as in claim 6.  The combination does not explicitly teach the underlined features “wherein the first party’s data is automatically generated by an IoT device”
	Childress teaches a general concept of first party’s data (e.g., user data) is automatically generated by an IoT device {At least paras 0008, 0019, 0037-0039}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first party’s data of the combination of Grey and Lee to include “first party’s data (e.g., user data) is automatically generated by an IoT device”, taught by Childress.  One would be motivated to do this in order to enable businesses/advertisers to learn of user’s references/interests so that they can optimize their marketing strategies to match customer’s references/interests.  This in turn would increase user’s satisfaction.   
27.	Claims 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Grey et al; (US 2016/0300223 A1), in view of Lee et al; (US 2013/0110642 A1), and further in view of Chug Chug; (US 2009/0182606 A1):  
28.	Claim 14:  The combination of Grey and Lee teaches the claimed invention as in claim 6.  The combination does not explicitly teach the underlined features “receiving an indication of an audit service from the first party and each of the one or more other parties, and providing a signed record of data events associated with the ISA to the audit service of each party of the plurality of parties”.
	Chug teaches a general concept of receiving an indication of an audit service from the first party and each of the one or more other parties, and providing a signed record of data events associated with the contract to the audit service of each party of the plurality of parties {AT least paras 0040-0042}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “a signed record of data events associated with the ISA of each party of the plurality of party” of the combination of Grey and Lee to include “receiving an indication of an audit service from the first party and each of the one or more other parties, and providing a signed record of data events associated with the contract to the audit service of each party of the plurality of parties”, taught by Chug.  One would be motivated to do this in order to verify that one or more parties to a contract have complied with requirements or standards set forth in the contract.  This in turn would help to deter fraudulent activity, increase security and to and improve business' processes.
Prior Art that is pertinent to Applicant’s disclosure
29.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Grim III et al; (US 2006/0085344 A1), wherein teaches as system and method for providing an information vault so that individual owners of personal data may control and manage the access and dissemination of the personal data in at least Abstract, paras 0038-0039 figs. 6-7 paras 0064-0071, figs. 11-12 paras 0076-0080}.   Also, MaCarthy; (US 2015/0163206), wherein teaches a secure data exchange system for secure sharing of content between a first client device accessed by a user associated with a first organizational entity and a second client device accessed by a user associated with a second organizational entity, wherein the content has shared relevance with the first organizational entity and the second organizational entity, the secure data exchange system comprising a data management facility managed by a third organizational entity and adapted to provide permissioned control to a plurality of organizational entities for use of at least one of a plurality of data storage nodes, wherein the first organizational entity is granted permissioned control of a first data storage node by the third organizational entity in at least Abstract, para 0025-0026, figs 1, 5, 8 paras 0064, 0103-0104, 0107-0118, 0128}.  Further see other reference in PTO-892 form.  
Response to Arguments
30.	Applicant’s arguments regarding 103 filed on 04/06/2022 for claim 6 have been fully considered and are persuasive.  Therefore, a second non-final rejection (a new ground of rejection) has been provided.  
For claim 1, please notes again that in claim 1, the limitations “wherein ISA allows and governs automated data exchange, between the first party and the one or more other parties, of the first party’s data, and wherein the ISA allows and governs automated data exchange, between the one or more other parties and one or more additional parties, of the first party’s data” are given no patentable weight since these “wherein….” clauses are non-functional descriptive material.  They merely describe information/data that are contained within the information sharing agreement/ISA but not actions being performed in the method claim 1.  See MPEP 2111.05.   However, they are being covered by the combination of Grey and Bjorksten.   See new added reference Bjorksten et al; (WO 2003/042773 A2).   
	For claims 6 and 19, see new added reference Lee et al; (US 2013/0110642 A1) and new cited paragraphs of Grey et al; (US 2016/0300223 A1).
	Furthermore, regarding 101 rejection, Applicant’s arguments have been fully considered but are not persuasive.  Please see the responses back to Applicant’s below.
 31.	Responding back to Applicant’s arguments regarding 101 on pages 7-19 of the Applicant’s response.
	Independent claim 1:
	On pages 13-14, Applicant argued: “The application discusses at length how the claimed elements improve the technical fields of data sharing and online contracts. The specification at p. 2 discusses how, in general, an online user has to provide the same personal information repeatedly to different parties online, essentially entering into separate contracts (related to privacy and data use) one at a time, and that the alternative of allowing sharing of the user’s data from a first party to other parties has the drawback of not requiring the other parties down the chain to have the same contractual obligations (related to privacy and data use) that the first party agreed to. This is a legitimate problem and is summarized on p. 3: “Presently, there is no automated way to control the use of data after it has been transmitted from one computing device to another computing device.   There is presently no automated way to verify the chain of custody, or provenance, for data received using the Internet.” In other words, when a third or fourth or fifth party receives the user’s data, there is no automated way to know where they got the user’s data. P. 3 goes on to explain that “there is a need for a new system and method by which an entity’s data may be controlled, and use of the data may be restricted by originator of the data securely and automatically according to preferences. Additionally, there is a need for a methodized system which employs cryptographically signed, automated agreements between parties, users, or entities for the use or transference of data with full transparency. Such a system provides for a clear chain-of-custody of one’s internet data, and enables users to restrict certain forms of usage and/or transference/sharing.”
The Office’s response:  However, the Office respectfully submits that what Applicant is referring to above (e.g., data sharing and contracts) is abstract idea.  The additional element “online” is merely used as a tool/generic computer to implement/apply the abstract idea.  Therefore, the Officer respectfully disagrees with the Applicant’s assertion above that “This reflects an improvement to the technical field”.   
What Applicant describes above from p. 2 (problem) and p. 3 (solution) of Applicant’s specification are abstract idea and/or business solution but are not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.   The underlined features Applicant referring to in p. 3 (e.g., automated way to control the use of data after it has been transmitted from one computing device to another computing device.   There is presently no automated way to verify the chain of custody, or provenance, for data received using the Internet.” In other words, when a third or fourth or fifth party receives the user’s data, there is no automated way to know where they got the user’s data” are not specifically reflected in claim 1.  However, even for the sake of arguments that these features are reflected in claim 1, the ideas of {e.g., control the use of data after it has been transmitted from one party to another party, verify the chain of custody or provenance for data received; a third or fourth or fifth party receives the user’s data} are abstract ideas.  The other additional elements (e.g., automated, one computing device, another computing device, the internet) are amounts no more than mere instructions to apply the judicial exception(s)/abstract ideas via a generic computer.  
What Applicant is further referring to from p. 3 such as (e.g., employs cryptographically signed, agreements between parties, users, or entities for the use or transference of data with full transparency…., provides for a clear chain-of-custody of one’s internet data, and enables users to restrict certain forms of usage and/or transference/sharing) are business solution but not an improvement to another technology or technical field as asserted by the Applicant.  
Therefore, for the above mentioned reasons, the Office respectfully disagrees with the Applicant’s assertion that: “The application discusses at length how the claimed elements improve the technical fields”. 
On page 14, Applicant further argued: “Each of these points reflects an improvement to the technology or technical field of data sharing and online contracts. In claim 1 specifically, as an example, the method includes the one or more computer processors “automatically granting tailored permission related to use of a first party’s data and related to transference of the first party’s data between databases … . the ISA providing the tailored permission.” In other words, the claim 1 language requires that the contract itself (the ISA) facilitate automatic granting of tailored permissions related to use and transference of the first party’s data so that the first party does not have to manually contract with a second party regarding the data, a third party regarding the data, a fourth party regarding the data, and so forth to potentially conduct business with the second, third and/or fourth party (and so on). Instead, the ISA itself automatically grants tailored permissions related to transference of the first party’s data between databases, the tailored permissions being in the contract (the ISA) itself so that, once the first party selects the tailored permissions, the data can “automatically” be granted to other parties without the user having to manually do this. This reflects an improvement to the technical field of data sharing and online contracts because it allows precision control over automated sharing of the user’s data in a way that has not been available. For example, a user (first party) wanting to rent a new apartment beginning in May might grant tailored permission to share his/her price range, desired geographic area, contact information, and credit rating with any vacant apartments within the price range and desired geographic area during the months of March and April—this tailored permission being such that owners of any apartment complexes that have no vacancies, or that are not within the price range, or not within the geographic area, do not automatically receive the first party’s information. This type of fine, precision control is built into the contract (the ISA) itself using tailored permissions selected/defined by the first party, and represents such an improvement in the level of control the first party has over his/her data that it clearly qualifies as an “an improvement to the technology or technical field” of data sharing and online contracts sufficient to integrate the alleged abstract idea into a practical application.”.
The Office’s response:  However, the Office respectfully submits that what Applicant is referring to above (e.g., granting tailored permission related to use of a first party’s data and related to transference of the first party’s data between records… the ISA providing the tailored permission) are abstract idea.  The additional elements (e.g., one or more processors, automatically granting… by the one or more processors, databases) are recited at a high-level of generality such that it amounts no more than mere instructions to apply/implement the judicial exception(s) using a generic computer component(s).  Therefore, viewed as a whole, even in combination, the above additional elements do not amount to significantly more/do not provide an inventive concept.
Next, what Applicant are referring to {e.g., the contract itself (the ISA) facilitate automatic granting of tailored permissions related to use and transference of the first party’s data so that the first party does not have to manually contract with a second party regarding the data, a third party regarding the data, a fourth party regarding the data, and so forth to potentially conduct business with the second, third and/or fourth party (and so on)……..the tailored permissions being in the contract (the ISA) itself so that, once the first party selects the tailored permissions, the data can “automatically” be granted to other parties without the user having to manually do this……..} are abstract idea(s).  The Office respectfully submits that there is no specific technical details of how any ISA contract is implemented in the claim as well as in Applicant’s specification.  The Information Sharing Agreement (ISA) is merely a cryptographic signed agreement (e.g., permissions, rules of contract) between parties (e.g., first party and second party) for exchanging data between parties (e.g., first party and second party); and automatic granting of tailored permission related to use and transference of the first party’s data based on the permissions/rules stated in the ISA/contract (stated in advance) are abstract idea that falls under legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).   Further again, what Applicant is referring to above (e.g., data sharing and contracts….,.…. allows precision control over automated sharing of the user’s data in a way that has not been available) is abstract idea and/or business solution.  The additional element “online” again is merely used as a tool/generic computer to implement/apply the abstract idea.  Therefore, the Officer respectfully disagrees with the Applicant’s assertion above that “This reflects an improvement to the technical field”.   
    In addition, Applicant provide an example above that {e.g., a user (first party) wanting to rent a new apartment beginning in May might grant tailored permission to share his/her price range, desired geographic area, contact information, and credit rating with any vacant apartments within the price range and desired geographic area during the months of March and April—this tailored permission being such that owners of any apartment complexes that have no vacancies, or that are not within the price range, or not within the geographic area, do not automatically receive the first party’s information. This type of fine, precision control is built into the contract (the ISA) itself using tailored permissions selected/defined by the first party, and represents such an improvement in the level of control the first party has over his/her data} is an example of business solutions, which are abstract idea(s) but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Therefore, the Office respectfully disagrees with the Applicant assertion that “…it clearly qualifies as an “an improvement to the technology or technical field…..” .
Furthermore, regarding Applicant’s assertion above that the claimed invention is “sufficient to integrate the alleged abstract idea into a practical application”, the Office respectfully disagree.  In 101 analysis, Step 2A prong 2 is to “Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and Evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception”.  According to the new 2019 guideline, in step 2A prong 2: “limitations are not indicative of integration into a practical application when recited in a claim with a judicial exception include: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); and/or Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h)”.  As already pointed out under 101 rejection in Step 2A prong 2 of claim 19 (the same hold true for claims 1, 6 and 21), the additional elements/additional limitations are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; Adding insignificant extra-solution activity to the judicial; and Generally linking the use of the judicial exception to a particular technological environment or field of use.  Please see details under Step 2A Prong 2 of 101 rejection above.  Therefore, again the Office respectfully submits that viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
	Independent claim 6:
	On pages 15-16, Applicant argued: “The application discusses at length how the claimed elements improve the technical fields of data sharing and online contracts. The specification at p. 2 discusses how, in general, an online user has to provide the same personal information repeatedly to different parties online, essentially entering into separate contracts (related to privacy and data use) one at a time, and that the alternative of allowing sharing of the user’s data from a first party to other parties has the drawback of not requiring the other parties down the chain to have the same contractual obligations (related to privacy and data use) that the first party agreed to. This is a legitimate problem and is summarized on p. 3: “Presently, there is no automated way to control the use of data after it has been transmitted from one computing device to another computing device .. . There is presently no automated way to verify the chain of custody, or provenance, for data received using the Internet.” In other words, when a third or fourth or fifth party receives the user’s data, there is no automated way to know where they got the user’s data. P. 3 goes on to explain that “there is a need for a new system and method by which an entity’s data may be controlled, and use of the data may be restricted by originator of the data securely and automatically according to preferences .. . Additionally, there is a need for a methodized system 1 which employs cryptographically signed, automated agreements between parties, users, or entities for the use or transference of data with full transparency. Such a system provides for a clear chain-of-custody of one’s internet data, and enables users to restrict certain forms of usage and/or transference/sharing.”
The Office’s response:  However, the Office respectfully submits that what Applicant is referring to above (e.g., data sharing and contracts) is abstract idea.  The additional element “online” is merely used as a tool/generic computer to implement/apply the abstract idea.  Therefore, the Officer respectfully disagrees with the Applicant’s assertion above that “This reflects an improvement to the technical field”.   
What Applicant describes above from p. 2 (problem) and p. 3 (solution) of Applicant’s specification are abstract idea and/or business solution but are not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.   The underlined features Applicant referring to in p. 3 (e.g., automated way to control the use of data after it has been transmitted from one computing device to another computing device.   There is presently no automated way to verify the chain of custody, or provenance, for data received using the Internet.” In other words, when a third or fourth or fifth party receives the user’s data, there is no automated way to know where they got the user’s data” are not specifically reflected in claim 6.  However, even for the sake of arguments that these features are reflected in claim 6, the ideas of {e.g., control the use of data after it has been transmitted from one party to another party, verify the chain of custody or provenance for data received; a third or fourth or fifth party receives the user’s data} are abstract ideas.  The other additional elements (e.g., automated, one computing device, another computing device, the internet) are amounts no more than mere instructions to apply the judicial exception(s)/abstract ideas via a generic computer.  
What Applicant is further referring to from p. 3 such as (e.g., employs cryptographically signed, agreements between parties, users, or entities for the use or transference of data with full transparency…., provides for a clear chain-of-custody of one’s internet data, and enables users to restrict certain forms of usage and/or transference/sharing) are business solution but not an improvement to another technology or technical field as asserted by the Applicant.  
Therefore, for the above mentioned reasons, the Office respectfully disagrees with the Applicant’s assertion that: “the elements recited in claim 1 are subject matter eligible at least because the alleged abstract idea is integrated into a practical application-an improvement to the technology or technical field……” .
On pages 16-17, Applicant further argued: “Each of these points reflects an improvement to the technology or technical field of data sharing and online contracts. In claim 6 specifically, as an example, the method includes that the first party makes selections on one or more user interfaces regarding his/her preferences related to the sharing and usage of his/her data, these selections defining the ISA, and that before any other party actually gets that data, the other party has to agree to the terms of the ISA—indeed a cryptographically signed hash validating the other party’s agreement to the ISA is sent to the first party so the first party has validated proof of the other party’s assent to the terms of the agreement before the data is then automatically sent to the other party. This is essentially a new method of data sharing that places control over the data entirely in the hands of the first party, such that if another party who otherwise fits within guidelines provided by the ISA, which can for example limit the sharing to parties selling certain goods/services at certain rates in certain locations (or any other limitation), once the other party initially agrees to the terms of the ISA and adds its cryptographic signature the other party can automatically receive the first party’s data without any manual transaction between the first party and other party. This reflects an improvement to the technical field of data sharing and online contracts because it allows the user to have precision control over automated sharing of the user’s data in a way that has not been available. For example, a user (first party) wanting to rent a new apartment beginning in May might make selections on the one or more user interfaces to craft terms of the ISA that disallow one or more other parties from sharing his/her data with any other party whatsoever for any reason, or to disallow them from sharing it after April, or so forth. An apartment complex owner wanting to receive the first party’s data (such as contact information and credit history) would have to first agree to the terms of the ISA and, once this is done, the first party’s data can be automatically transferred to the apartment complex owner. This type of fine, precision control is built into the contract (the ISA) itself using tailored permissions selected/defined by the first party, and represents such an improvement in the level of control the first party has over his/her data that it clearly qualifies as an “an improvement to the technology or technical field” of data sharing and online contracts sufficient to integrate the alleged abstract idea into a practical  application. This reflects a significant technological improvement over the current state of data sharing technology which allows a first party to make adjustments to data sharing preferences after the data (such as contact information) has been provided by the first party (such as during account creation or the like). The first party’s data may have already been shared, in ways the first party would not want, before the data sharing preferences are changed by the first party. Even if the user changes the preferences quickly after sharing the data, for example (such as quickly after account creation on a website or the like), such data could already have been quickly transmitted to others before this change was made, and in any case the current state of technology for data sharing and online contracts is not configured to require the party receiving the data to agree, through a valid cryptographically signed contract (ISA), how the data will be used/shared before any of the data is actually provided. The improvement reflected in the claim 6 language ensures that all of the data provided by the first user is protected from undesired data usage and data sharing from the very beginning, before the data is even shared, so that no data sharing by the party receiving the data can be argued to be outside of the terms of the cryptographically signed ISA.”
The Office’s response:  However, the Office respectfully submits that what Applicant is referring to above {e.g., the first party makes selections regarding his/her preferences related to the sharing and usage of his/her data, these selections defining the ISA, and that before any other party actually gets that data, the other party has to agree to the terms of the ISA—indeed a cryptographically signed hash validating the other party’s agreement to the ISA is sent to the first party so the first party has validated proof of the other party’s assent to the terms of the agreement before the data is then sent to the other party……, data sharing that places control over the data entirely in the hands of the first party, such that if another party who otherwise fits within guidelines provided by the ISA, which can for example limit the sharing to parties selling certain goods/services at certain rates in certain locations (or any other limitation), once the other party initially agrees to the terms of the ISA and adds its cryptographic signature the other party can receive the first party’s data without any manual transaction between the first party and other party} are abstract idea, which fall under legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).   The additional elements (e.g., one or more processors; one or more user interfaces; automatically receive and automatically send….) are recited at a high-level of generality such that it amounts no more than mere instructions to apply/implement the judicial exception(s) using a generic computer component(s).  
Further, in claim 6, the limitations 1-4 of “displaying on a first computing device, the data control selector; receiving selection of the data control selector from a first party of a plurality of parties; in response to selection of the data control selector, initiating display of one or more data control user interfaces; and receiving one or more user inputs at the one or more data control user interfaces, the one or more user inputs indicating first party preferences related to usage of the first party’s data” via “one or more processors” are merely displaying data and receiving data, which are considered as “insignificant extra solution activity” in step 2A prong 2 and are considered as well-understood, routine and conventional activities (see details of 101 rejection under claim 19, which is similar with claim 6 above) in step 2B.  Furthermore, the additional element “a first computing device” is merely a source where information is being received from, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.   Accordingly, viewed as a whole, even in combination, the above additional element(s) does/do not integrate the abstract idea into a practical application and do not amount to significantly more/do not provide an inventive concept.
Next, again what Applicant is referring to above (e.g., data sharing and contracts….,.…. allows precision control over automated sharing of the user’s data in a way that has not been available) is abstract idea and/or business solution.  The additional element “online” again is merely used as a tool/generic computer to implement/apply the abstract idea.  Therefore, the Officer respectfully disagrees with the Applicant’s assertion above that “This reflects an improvement to the technical field”.   
    In addition, Applicant provides an example above that {e.g., a user (first party) wanting to rent a new apartment beginning in May might grant tailored permission to share his/her price range, desired geographic area, contact information, and credit rating with any vacant apartments within the price range and desired geographic area during the months of March and April—this tailored permission being such that owners of any apartment complexes that have no vacancies, or that are not within the price range, or not within the geographic area, do not automatically receive the first party’s information. This type of fine, precision control is built into the contract (the ISA) itself using tailored permissions selected/defined by the first party, and represents such an improvement in the level of control the first party has over his/her data} is an example of business solutions, which are abstract idea(s) but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Therefore, the Office respectfully disagrees with the Applicant assertion that “…it clearly qualifies as an “an improvement to the technology or technical field…..” .
Furthermore, regarding Applicant’s assertion above that the claimed invention is “sufficient to integrate the alleged abstract idea into a practical application”, the Office respectfully disagrees.  In 101 analysis, Step 2A prong 2 is to “Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and Evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception”.  According to the new 2019 guideline, in step 2A prong 2: “limitations are not indicative of integration into a practical application when recited in a claim with a judicial exception include: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); and/or Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h)”.  As already pointed out under 101 rejection in Step 2A prong 2 of claim 19 (the same hold true for similar claims 1, 6 and 21), the additional elements/additional limitations are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; Adding insignificant extra-solution activity to the judicial; and Generally linking the use of the judicial exception to a particular technological environment or field of use.  Please see details under Step 2A Prong 2 of 101 rejection above.  Therefore, again the Office respectfully submits that viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Moreover, what Applicant are further referring above to {e.g., allows a first party to make adjustments to data sharing preferences after the data (such as contact information) has been provided by the first party (such as during account creation or the like). The first party’s data may have already been shared, in ways the first party would not want, before the data sharing preferences are changed by the first party. Even if the user changes the preferences quickly after sharing the data, for example (such as quickly after account creation on a website or the like), such data could already have been quickly transmitted to others before this change was made, and in any case the current state of technology for data sharing and online contracts is not configured to require the party receiving the data to agree, through a valid cryptographically signed contract (ISA), how the data will be used/shared before any of the data is actually provided…} are not specifically reflected in claim 6.  
Also, What Applicant is referring above to {e.g., the claim 6 language ensures that all of the data provided by the first user is protected from undesired data usage and data sharing from the very beginning, before the data is even shared, so that no data sharing by the party receiving the data can be argued to be outside of the terms of the cryptographically signed ISA} is business solution, which is abstract idea but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
For all of the above mentioned reasons, the Office respectfully disagrees with the Applicant assertion that “the elements recited in claim 6 are subject matter eligible at least because the alleged abstract idea is integrated into a practical application-an improvement to the technology or technical field……” 
Independent claim 19:
	On page 18, Applicant argued: “The application discusses at length how the claimed elements improve the technical fields of data sharing and online contracts. The specification at p. 2 discusses how, in general, an online user has to provide the same personal information repeatedly to different parties online, essentially entering into separate contracts (related to privacy and data use) one at a time, and that the alternative of allowing sharing of the user’s data from a first party to other parties has the drawback of not requiring the other parties down the chain to have the same contractual obligations (related to privacy and data use) that the first party agreed to. This is a legitimate problem and is summarized on p. 3: “Presently, there is no automated way to control the use of data after it has been transmitted from one computing device to another computing device .. . There is presently no automated way to verify the chain of custody, or provenance, for data received using the Internet.” In other words, when a third or fourth or fifth party receives the user’s data, there is no automated way to know where they got the user’s data. P. 3 goes on to explain that “there is a need for a new system and method by which an entity’s data may be controlled, and use of the data may be restricted by originator of the data securely and automatically according to preferences .. . Additionally, there is a need for a methodized system which employs cryptographically signed, automated agreements between parties, users, or entities for the use or transference of data with full transparency. Such a system provides for a clear chain-of-custody of one’s internet data, and enables users to restrict certain forms of usage and/or transference/sharing.”
The Office’s response:  However, the Office respectfully submits that what Applicant is referring to above (e.g., data sharing and contracts) is abstract idea.  The additional element “online” is merely used as a tool/generic computer to implement/apply the abstract idea.  Therefore, the Officer respectfully disagrees with the Applicant’s assertion above that “This reflects an improvement to the technical field”.   
What Applicant describes above from p. 2 (problem) and p. 3 (solution) of Applicant’s specification are abstract idea and/or business solution but are not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.   The underlined features Applicant referring to in p. 3 (e.g., automated way to control the use of data after it has been transmitted from one computing device to another computing device.   There is presently no automated way to verify the chain of custody, or provenance, for data received using the Internet.” In other words, when a third or fourth or fifth party receives the user’s data, there is no automated way to know where they got the user’s data” are not specifically reflected in claim 6.  However, even for the sake of arguments that these features are reflected in claim 6, the ideas of {e.g., control the use of data after it has been transmitted from one party to another party, verify the chain of custody or provenance for data received; a third or fourth or fifth party receives the user’s data} are abstract idea(s).  The other additional elements (e.g., automated, one computing device, another computing device, the internet) are amounts no more than mere instructions to apply the judicial exception(s)/abstract ideas via a generic computer.  
What Applicant is further referring to from p. 3 such as (e.g., employs cryptographically signed, agreements between parties, users, or entities for the use or transference of data with full transparency…., provides for a clear chain-of-custody of one’s internet data, and enables users to restrict certain forms of usage and/or transference/sharing) are business solution but not an improvement to another technology or technical field as asserted by the Applicant.  
Therefore, for the above mentioned reasons, the Office respectfully disagrees with the Applicant’s assertion that: “the elements recited in claim 1 are subject matter eligible at least because the alleged abstract idea is integrated into a practical application-an improvement to the technology or technical field……” 
	On pages 18-19, Applicant further argued: “Each of these points reflects an improvement to the technology or technical field of data sharing and online contracts. In claim 19 specifically, as an example, it is recited that “the ISA facilitates automatic usage of the first party’s data by the one or more other parties or transfer of the first party’s data to the one or more other parties, in response to one or more . . . triggers” and then lists triggers such as the “arrival of a date; arrival of a time; alignment of financing terms . . . alignment of price .. . alignment of a product or service requested by the first party and a product or service able to be provided by the one or more other parties.” In other words, the claim 19 language requires that the contract itself (the ISA) facilitate automatic usage or transfer of the first party’s data in response to one or more trigger events selected by the first party. This reflects an improvement to the technical field of data sharing and online contracts because it allows precision control over automated sharing of the user’s data in a way that has not been available. For example, a user (first party) wanting to buy a car for a certain price after a certain date (such as after receiving funds from a tax refund) can set up a trigger to share his/her data with providers of a certain type of vehicle, within a certain price range, of a certain color, having below a certain mileage, beginning on the day after the tax refund is expected and lasting for three days thereafter. This type of fine, precision control is built into the contract (the ISA) itself using triggers defined/selected by the first party, and represents such an improvement in the level of control the first party has over his/her data that it clearly qualifies as an “improvement to the technology or technical field” of data sharing and online contracts sufficient to integrate the alleged abstract idea into a practical application.
The Office’s response:  However, the Office respectfully submits that what Applicant is referring to above {e.g., the ISA facilitates usage of the first party’s data by the one or more other parties or transfer of the first party’s data to the one or more other parties, in response to one or more . . . triggers” and then lists triggers such as the “arrival of a date; arrival of a time; alignment of financing terms . . . alignment of price .. . alignment of a product or service requested by the first party and a product or service able to be provided by the one or more other parties…….; the contract itself (the ISA) facilitate usage or transfer of the first party’s data in response to one or more trigger events selected by the first party } are abstract idea, which fall under legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).   The additional elements (e.g., one or more servers; automatic usage.) are recited at a high-level of generality such that it amounts no more than mere instructions to apply/implement the judicial exception(s) using a generic computer component(s).  
Further, in claim 19, the additional limitations “a data control selector displayed on a first computing device, the data control selector configured to initiate display of one or more data control user interfaces configured to receive one or more first party inputs indicating the first party’s preferences related to usage of the first party’s data”; and “store, in or ore more data stores, in response to receiving the one or more user inputs, the indicated first party preferences” are merely displaying data, receiving data and storing data, which are considered as “insignificant extra solution activity” in step 2A prong 2 and are considered as well-understood, routine and conventional activities (see details of 101 rejection under claim 19) in step 2B.  Furthermore, the additional element “a first computing device” is merely a source where information is being received from, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.   Accordingly, viewed as a whole, even in combination, the above additional element(s) does/do not integrate the abstract idea into a practical application and do not amount to significantly more/do not provide an inventive concept.
Next, again what Applicant is referring to above (e.g., data sharing and contracts….,.…. allows precision control over automated sharing of the user’s data in a way that has not been available) is abstract idea and/or business solution.  The additional element “online” again is merely used as a tool/generic computer to implement/apply the abstract idea.  Therefore, the Officer respectfully disagrees with the Applicant’s assertion above that “This reflects an improvement to the technical field”.   
    In addition, Applicant provides an example above that {e.g., a user (first party) wanting to rent a new apartment beginning in May might grant tailored permission to share his/her price range, desired geographic area, contact information, and credit rating with any vacant apartments within the price range and desired geographic area during the months of March and April—this tailored permission being such that owners of any apartment complexes that have no vacancies, or that are not within the price range, or not within the geographic area, do not automatically receive the first party’s information. This type of fine, precision control is built into the contract (the ISA) itself using tailored permissions selected/defined by the first party, and represents such an improvement in the level of control the first party has over his/her data} is an example of business solutions, which are abstract idea(s) but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Therefore, the Office respectfully disagrees with the Applicant assertion that “…it clearly qualifies as an “an improvement to the technology or technical field…..” .
Furthermore, regarding Applicant’s assertion above that the claimed invention is “sufficient to integrate the alleged abstract idea into a practical application”, the Office respectfully disagrees.  In 101 analysis, Step 2A prong 2 is to “Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and Evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception”.  According to the new 2019 guideline, in step 2A prong 2: “limitations are not indicative of integration into a practical application when recited in a claim with a judicial exception include: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); and/or Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h)”.  As already pointed out under 101 rejection in Step 2A prong 2 of claim 19 (the same hold true for similar claims 1, 6 and 21), the additional elements/additional limitations are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; Adding insignificant extra-solution activity to the judicial; and Generally linking the use of the judicial exception to a particular technological environment or field of use.  Please see details under Step 2A Prong 2 of 101 rejection above.  Therefore, again the Office respectfully submits that viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
For all of the above mentioned reasons, the Office respectfully disagrees with the Applicant assertion that “the elements recited in claim 19 are subject matter eligible at least because the alleged abstract idea is integrated into a practical application-an improvement to the technology or technical field……” 
For the mentioned above reasons, rejections under 35 U.S.C. 101 for independent claims 1, 6 and 19 still remain and/or given.  Dependent claims 3-5, 7-18 and 20 are dependent of their base claims 1, 6 and 19. Applicant did not have any further argument for the dependent claims beyond their dependency on the independent claim, which have been addressed above.  Therefore, the rejections on these claims remain and/or given.  Also, please notes of 101 rejection for new claim 21. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681